19-08250-rdd Doc 120-1 Filed 02/21/20 Entered 02/21/20 19:00:59 Declaration
     of Anne S. Aufhauser in Support of the Seritage Defendants Mo Pg 1 of 3



 IN THE UNITED STATES BANKRUPTCY
 COURT SOUTHERN DISTRICT OF NEW YORK

 In re:                                                      Chapter 11

 SEARS HOLDINGS CORPORATION, et al.,                         Case No. 18-23538 (RDD)
                                                             Jointly Administered
                                        Debtors,


 SEARS HOLDINGS CORPORATION, et al.,
                                                             Adversary Proceeding
                                        Plaintiffs,          Case No. 19-08250 (RDD)

                              v.

 EDWARD SCOTT “EDDIE” LAMPERT, et al.,

                                        Defendants.




                 DECLARATION OF ANNE S. AUFHAUSER IN SUPPORT
                OF THE SERITAGE DEFENDANTS’ MOTION TO DISMISS
                     IN PART THE FIRST AMENDED COMPLAINT

          I, Anne S. Aufhauser, do hereby declare under penalty of perjury pursuant to 28 U.S.C.

§ 1746 that the following is true and correct:

          1.     I am an associate of the law firm of Fried, Frank, Harris, Shriver & Jacobson LLP.

My firm represents Defendants Seritage Growth Properties, Seritage Growth Properties, L.P.,

Seritage KMT Finance LLC, Seritage KMT Mezzanine Finance LLC, Seritage SRC Mezzanine

Finance LLC, Seritage KMT Finance LLC, Seritage SRC Finance LLC, Seritage GS Holdings

LLC, Seritage SPS Holdings LLC, and Seritage MS Holdings LLC (collectively, the “Seritage

Defendants”) in the above-captioned proceedings.

          2.     I submit this Declaration in support of the Seritage Defendants’ Motion to Dismiss

in Part the First Amended Complaint, dated February 21, 2020 (the “Seritage Defendants’

Motion”).
19-08250-rdd Doc 120-1 Filed 02/21/20 Entered 02/21/20 19:00:59 Declaration
     of Anne S. Aufhauser in Support of the Seritage Defendants Mo Pg 2 of 3



        3.     I have personal knowledge of the facts stated herein, and I am competent to testify

to the matters set forth below.

        4.     Attached as Exhibit 1 is a true and correct copy of the Sears Holdings Corporation

Current Report, filed with the United States Securities & Exchange Commission (the “SEC”) on

Form 8-K on November 7, 2014.

        5.     Attached as Exhibit 2 is a true and correct copy of the Sears Holdings Corporation

Current Report, filed with the SEC on Form 8-K on April 1, 2015.

        6.     Attached as Exhibit 3 is a true and correct copy of the Seritage Growth Properties

Registration Statement, filed with the SEC on Form S-11 on April 1, 2015.

        7.     Attached as Exhibit 4 is a true and correct copy of the Seritage Growth Properties

Third Amendment to the Registration Statement, filed with the SEC on Form S-11/A on May 26,

2015.

        8.     Attached as Exhibit 5 is a true and correct copy of the Subscription, Distribution

and Purchase and Sale Agreement between Sears Holdings Corporation and Seritage Growth

Properties dated June 8, 2015, filed with the SEC as Exhibit 2.1 to Form S-11/A on June 9, 2015.

        9.     Attached as Exhibit 6 is a true and correct copy of the Seritage Growth Properties

Prospectus, filed with the SEC pursuant to Rule 424(b)(3) on June 10, 2015.

        10.    Attached as Exhibit 7 is a true and correct copy of the Sears Holdings Corporation

Current Report, filed with the SEC on Form 8-K on July 7, 2015.

        11.    Attached as Exhibit 8 is a true and correct copy of the Stipulation and Agreement

of Settlement, Compromise and Release, In re: Sears Holdings Corp. Stockholder and Derivative

Litig., No. 11081-VCL (Del. Ch. Feb. 8, 2017).




                                                 2
19-08250-rdd Doc 120-1 Filed 02/21/20 Entered 02/21/20 19:00:59 Declaration
     of Anne S. Aufhauser in Support of the Seritage Defendants Mo Pg 3 of 3



         12.   Attached as Exhibit 9 is a true and correct copy of the Seritage Growth Properties

Annual Report for the fiscal year ended December 31, 2016, filed with the SEC on Form 10-K on

March 1, 2017.

         13.   Attached as Exhibit 10 is a true and correct copy of the Final Order and Judgment,

In re: Sears Holdings Corp. Stockholder and Derivative Litig., No. 11081-VCL (Del. Ch. May 9,

2017).

         14.   Attached as Exhibit 11 is a true and correct copy of the Order (I) Confirming

Modified Second Amended Joint Chapter 11 Plan of Sears Holding Corporation and Its Affiliated

Debtors and (II) Granting Related Relief, In re Sears Holdings Corp., et al., No. 18-23538, ECF

No. 5370 (Bankr. S.D.N.Y. 2019 Oct. 15, 2019) (the “Confirmation Order”). Exhibit A to the

Confirmation Order is the Modified Second Amended Joint Chapter 11 Plan of Sears Holdings

Corporation and its Affiliated Debtors, In re Sears Holdings Corp., et al., No. 18-23538, ECF No.

5370-1 (Bankr. S.D.N.Y. 2019 Oct. 15, 2019).

         15.   Attached as Exhibit 12 is a true and correct copy of the Seritage Growth Properties

Quarterly Report for the period ending September 30, 2019, filed with the SEC on Form 10-Q on

November 1, 2019.

         16.   Each of the abovementioned Exhibits are referred to in the Table of Abbreviations

in the memorandum of law in support of the Seritage Defendants’ Motion.

Dated: February 21, 2020



                                                                   /s/Anne S. Aufhauser
                                                                    Anne S. Aufhauser
                                                              anne.aufhauser@friedfrank.com




                                                3
                                                                                          21364758
